DETAILED ACTION
This action is responsive to claims filed 12 February 2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114 was filed in this application after appeal to the Patent Trial and Appeal Board, but prior to a decision on the appeal. Since this application is eligible for continued examination under 37 CFR 1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on 12 February 2022 has been entered.

Response to Amendment
Claims 1-5 and 7-11 were previously pending and rejected in the Final Office action mailed 11 February 2021.
Claims 4 and 10 have been canceled and claims 1, 2, 5, 7, 8 and 11 have been amended claim amendments filed 12 February 2022.
Claims 1-3, 5, 7-9, and 11 remain pending for examination.

Response to Arguments
Applicant’s arguments with respect to claims 1-3, 5, 7-9 and 11 have been considered but are moot because the new ground of rejection does not rely on the references as they were applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3, 7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Sorrentino (US 8,699,609, previously made of record).
Re Claim 1, a first embodiment of Sorrentino discloses a method (3:32-64 and 6:42-61 disclose Sorrentino as directed to increasing efficiency of mobile device transmission systems, specifically for uplink transmission), comprising: 
receiving a first data stream (Fig. 2a and 7:31-48 disclose an OFDM transmitter comprising FEC blocks receiving a data bit sequence as input); 
encoding the first data stream with a forward error correction code (FEC) to produce an FEC-encoded data stream (Ibid. discloses the FEC blocks generating sequences of (coded) bits according to some suitable FEC coding algorithm);
mapping the FEC-encoded data stream into a first set of symbols and a second set of symbols (Fig. 2a and 7:49-64 disclose the OFDM transmitter’s modulators taking the FEC blocks’ outputs and mapping them to sequences of symbols, referred to as codewords, according to a constellation scheme such as PAM, PSK or QAM, and each codeword is individually mapped to a different layer – each layer, belonging to an nth carrier in a certain OFDM symbol, comprises of Kn symbols – thus, each layer is a set of symbols, and a serial-to-parallel block buffers the Kn symbols provided from each layer on each carrier and applies them to subsequent discreet Fourier transform (DFT) blocks – thus, the Modulator and Layer Mapping blocks perform functions within the scope of the claimed mapping step); 
converting, by a first discrete Fourier transform (DFT) circuit in an apparatus (Fig. 2a and 34-41 disclose the ODFM transmitter as further comprising DFT blocks), the first set of symbols to a first frequency-domain signal (Fig. 2a and 7:65 - 8:8 disclose the DFT blocks taking the output of the serial-to-parallel blocks, which their input from the Layer Mapping blocks, and outputting to phase rotation blocks); 
mapping, by a subcarrier mapping circuit in the apparatus (Fig. 2a and 34-41 disclose the ODFM transmitter as further comprising subcarrier mapping blocks), the first frequency-domain signal to respective first subcarriers (Fig. 2a and 8:44-50 describe subcarrier mapping blocks taking the output of spatial processing blocks, which took the output of the phase rotation blocks, and mapping each output to a subset of inputs of an IDFT block such that the subcarriers are mapped to N distinct clusters of subcarriers – each cluster consisting of Kn subcarriers related to the nth carrier); 
converting, by a second DFT circuit in the apparatus (Fig. 2a and 34-41 disclose the ODFM transmitter as further comprising DFT blocks (i.e., more than one DFT block)), the second set of symbols to a second frequency-domain signal (Fig. 2a and 7:65 - 8:8 disclose the DFT blocks taking the output of the serial-to-parallel blocks and outputting to phase rotation blocks (i.e., converting more than one set of symbols into more than one frequency-domain signal)); 
mapping, by the subcarrier mapping circuit in the apparatus (Fig. 2a and 34-41 disclose the ODFM transmitter as further comprising subcarrier mapping blocks), the second frequency-domain signal to respective second subcarriers (Fig. 2a and 8:44-50 describe subcarrier mapping blocks taking the output of spatial processing blocks, which took the output of the phase rotation blocks, and mapping each output to a subset of inputs of an IDFT block such that the subcarriers are mapped to N distinct clusters of subcarriers – each cluster consisting of Kn subcarriers related to the nth carrier); and 
(Fig. 2a and 34-41 describe the OFDM transmitter as further comprising IDFT blocks), the respective first subcarriers and second subcarriers into a time-domain signal (Fig. 2a and 8:51-56 disclose the IDFT blocks as taking the output from the subcarrier mapping blocks and transforming each frequency domain signal into time domain signals).
The first embodiment of Sorrentino may not explicitly describe:
transmitting the time-domain signal.
However, a second embodiment of Sorrentino explicitly discloses:
transmitting the time-domain signal (Fig. 2b and 9:9-20 disclose an OFDM receiver receiving an ODFM modulated signal from the transmitter of Fig. 2a as illustrated in Fig. 2b).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the second embodiment of Sorrentino to modify the first embodiment of Sorrentino in order to actually transmit the signal described as processed for transmission. One would have been motivated to do this, because a signal cannot be received if it is not first transmitted, and, once the signal is transmitted, a receiver designed for receiving the processed signal can have a chance at actually receiving the processed signal - thus, allowing for wireless communication of the signal (Sorrentino Fig. 2b and 9:9-20).
Re Claim 3, the first and second embodiments of Sorrentino disclose the method of claim 1.
The first embodiment of Sorrentino discloses the method further comprising adding a cyclic prefix to the time-domain signal (Fig. 2a, 7:34-41 and 8:57-60 disclose the ODFM transmitter further comprising cyclic prefix (CP) blocks taking the output of the IDFT blocks as input and replicating part of the transmitted OFDM symbol in time-domain, which is the process of adding a CP to a time-domain signal to be transmitted).
Re Claims 7 and 9, though of varying scope, the limitations of claims 7 and 9 are substantially similar or identical to those of claims 1 and 3, and are rejected under the same reasoning.

Claims 2 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Sorrentino as applied to claims 1 and 7 above, and further in view of Park et al. (US 9,425,940, previously made of record, hereinafter Park).
Re Claim 2, Sorrentino discloses the method of claim 1.
Sorrentino may not explicitly disclose producing a first pseudorandom noise (PN) sequence in response to at least one of a remote unit (RU) index, a codeword index, a cell identification, and a downlink (DL) or uplink (UL) index.
However, in analogous art, Park discloses producing a first pseudorandom noise (PN) sequence in response to at least one of a remote unit (RU) index, a codeword index, a cell identification, and a downlink (DL) or uplink (UL) index (9:63 – 10:4 disclose applying a PN sequence to an OFDM symbol unit differently in according accordance with a cell ID, subframe number/index and an OFDM symbol position).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use Park to modify Sorrentino in order to scramble the codewords produced by Sorrentino's modulators (as provided in Re Claim 1) by applying a PN sequence according to a cell ID . One would have been motivated to do this, because use of a PN sequence according to cell ID may help reduce interference (Park 9:63-67).
Re Claim 8, though of a different scope, the limitations of claim 8 are substantially similar or identical to those of claim 2, and is rejected under the same reasoning. 

Claims 5 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Sorrentino as applied to claims 1 and 7 above, and further in view of Yang et al. (US 8,520,494, previously made of record, hereinafter Yang).
Re Claim 5, Sorrentino discloses the method of claim 1.
Sorrentino may not explicitly disclose scrambling the FEC encoded data stream prior to mapping the FEC encoded data stream into the plurality of data symbols.
However, in analogous art, Yang discloses scrambling the FEC encoded data stream prior to mapping the FEC encoded data stream into the plurality of data symbols (Fig. 12 and 13:56 – 14:4 disclose scrambling modules scrambling codewords using a specific scrambling code/sequence of the user equipment (UE) before being input to modulation mappers, which are analogous to Sorrentino’s modulator blocks).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use Yang to modify Sorrentino in order to scramble the output from Sorrentino's FEC blocks before inpu. One would have been motivated to do this, because scrambling prior to modulation mapping may help increase the efficiency of emerging wireless transmission standards requiring uplink transmission to utilize spatial multiplexing, which was previously regarded as too strenuous for a power amplifier of a UE to handle (Yang 1:66 – 2:47 and 13:56 – 14:4).
Re Claim 11, though of a different scope, the limitations of claim 11 are substantially similar or identical to those of claim 5, and is rejected under the same reasoning. 

Conclusion
A shortened statutory period for reply to this action is set to expire THREE MONTHS from the mailing date of this action. An extension of time may be obtained under 37 CFR 1.136(a). However, in no event, will the statutory period for reply expire later than SIX MONTHS from the mailing date of the action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS R CAIRNS whose telephone number is (571)270-0487. The examiner can normally be reached 8AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ASAD NAWAZ can be reached on (469) 295-9193. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Thomas R Cairns/            Primary Examiner, Art Unit 2468